DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the limitation “the gas” should be “the synthesis gas”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui US 2011/0104575 in view of Fronk et al. US 2017/0009160.
Regarding claim 1, Mui discloses a process for producing electricity comprising the following successive steps: providing a solid recovered fuel, see for example fig. 4, biomass in step 52, see para. [0003] stating that the biomass includes sawdust, shavings, pellets, chips, municipal waste, sewage coal, bitumen, fossil fuels, food waste, plant matter, etc., producing a raw synthesis gas from the solid recovered fuel, see step 54 line 54 goes to the thermal cracking unit, purifying said raw synthesis gas to generate a synthesis gas whose reduced concentration of tars determines a dew point of said tars of less than or equal to 20 degrees C, said purification step comprising the injection of the raw synthesis gas into a mixing zone, in which said raw synthesis gas encounters and is mixed with at least one plasma jet, and initiation of a reaction between the synthesis gas and the at least one plasma jet in a reaction zone placed downstream of the mixing zone to thermally crack the tars, the temperature of the synthesis gas at the outlet of the reaction zone being greater than or equal to 1100 degrees C, see fig. 4, the thermal cracking unit is in contact with a plasma torch 76, at para. [0026] the cracking temperature of the syngas may reach about 1150 degrees C, the reaction zone is interpreted as the area downstream of the contact with the plasma torch, i.e. the mixing zone, cleaning the synthesis gas thus purified to obtain a clean synthesis gas, see filter 64/65, para. [0062], the filter is stated to be element 64 but labeled as element 65, lowering the relative degree of humidity of the clean synthesis gas, see para. [0074] stating that the cooler comprises a condenser to remove water vapor and a filter 65, as stated in the specification the states that the syngas is filtered first and then cooled, injecting at least a portion thereof into at least one gas engine to produce electricity, see for example para. [0051]. With specific regard to the limitation that the synthesis gas whose reduced concentration of tars determines a dew point of the tars or less than or equal to 20 degrees C, the specification states that the dew point is reduced because of the thermal cracking where since Mui discloses the same thermal cracking with the same fuel, the dew point of the tars would be as claimed. Since the limitation describes the characteristic of the synthesis gas caused by the gasification with a gasifier identical to that as claimed with a raw solid fuel identified as disclosed, the fuel exhibit the same tar dew point. Mui does not disclose that the solid recovered fuel is free of any fermentable matter, rather Mui teaches the use of solid waste including biomass at para. [0003].
Fronk teaches the gasification of solid waste stream 22A, 22B that can include municipal waste, tires, e-waste, bio-waste among others. See para. [0030]. Fronk teaches a gasifier may be used to produce the syngas. Fronk teaches that some municipal solid waste such as vehicle tires have higher energy content but that the type of feedstock should not be limited when recovering solid waste. Id. 
It would have been obvious to an ordinary skilled worker to provide a solid recovered fuel comprising a fuel such as tire or e-waste, which is non-fermentable to the solid biomass supply 32 of Mui, as taught by Fronk, in order to provide a higher energy content feedstock. Id. The Examiner further notes that it would be also equally obvious to include replace the gasifier of Mui, with that taught by Fronk, in order to reduce the tar content of the SRF. See for example para. [0005]. The combination of Mui, in view of Fronk, further discloses the reduction of tar which yields the characteristics of the syngas claimed. 
Regarding claim 5, Mui, in view of Fronk, discloses the at least one gas engine is continuously fed with the clean synthesis gas, the pressure of the synthesis gas at the inlet of the at least one gas engine being constant or substantially constant. Referring to Mui para. [0005] for instance, the gas is fed to an engine as fuel to run a turbine, para. [0051], to generate electrical power which requires fuel to be fed continuously and relatively constantly.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui, in view of Fronk, in further view of Hong et al. US 2013/0252115.
Regarding claim 2, Mui, in view of Fronk, discloses all elements except for after step c and before step d providing a water fed heat recovery boiler. 
Hong teaches a cooling a purified synthesis gas in between a plasma gasifier 102 and a clean up equipment 104 with a water fed heat recovery boiler 116 that performs the heating of said water by recovering the heat from said synthesis gas to produce steam and to feed with said steam at least one steam turbine 120. Hong teaches that the inclusion of heat exchangers 114, 116 (HRSG) may be added to produce electricity via the heat of gasification in order to improve the efficiency of the power generation system. See para. [0047]. 
It would have been obvious to an ordinary skilled worker to provide a heat recovery steam generator after the plasma purification process but before the clean up process in the invention of Mui, in view of Fronk, as taught by Hong, in order to increase the efficiency of the gasification system. Id. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui, in view of Fronk, in further view of Ekananyake et al. US 2015/0345401.
Regarding claim 3, Mui, in view of Fronk, discloses all elements including the clean synthesis gas is cooled to a temperature so as to desaturate the clean synthesis gas of its humidity. See para. [0074]. Mui does not state that the synthesis gas is cooled below a temperature of introduction into at least one gas engine. 
Ekananyake teaches a fuel heater 134 between a fuel source 120 and a gas engine 122 to raise the temperature of the fuel. Heating the fuel increases the thermal efficiency of the system. See para. [0002]. 
It would have been obvious to an ordinary skilled worker in the art to provide a fuel heater prior to the combustor of the gas engine and the cooler of Mui, in view of Fronk, as taught by Ekananyake, in order to raise the thermal efficiency of the engine. Id. The combination would result in the cooling of the syngas below the introduction temperature to the engine.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui in view of Fronk and Ekananyake as applied to claim 3 above, and further in view of Schulz US 4,052,173.
Regarding claim 4, Mui, in view of Fronk and Ekananyake, discloses all elements except for compressing the synthesis gas, the synthesis gas is cooled to a service temperature permitting its injection into at least one engine and the acids contained in the synthesis gas thus compressed are removed before injection into the at least one gas engine. Mui does disclose a cooler to dehumidify the syngas before injection.
Referring to fig. 1, Schulz teaches a gas compressor and a CO2 scrubber for scrubbing out carbon dioxide. Schulz teaches the acid absorber removes acid contaminants in the fuel. See col. 8, lines 6-63. 
It would have been obvious to provide the gas compressor and acid scrubber in the syngas line of Mui, in view of Fronk and Ekananyake, as taught by Schulz, in order to remove contaminants. Id. 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui, in view of Fronk as applied to claim 5 above, and further in view of Thacker et al. US 2014/0007614 and Hermann et al. US 2008/0305371.
Regarding claim 6, Mui, in view of Fronk, discloses all elements as discussed above but does not disclose the use of a steam turbine fed with excess syngas. Mui does disclose a storage tank 44 is optionally provided, see para. [0051] as seen in figure 2, where an ordinary skilled worker would understand that excess fuel is provided to the storage tank.
Hermann teaches a gasifier that produces hydrogen from syngas where the excess hydrogen may be directed to cogeneration plants for electricity generation. See para. [0021]. Hermann does not teach that the HRSG includes a duct burner.
Referring to fig. 1, Thacker teaches an HRSG fired with a supplemental duct burner 103 that is fed with syngas downstream of the gas turbine. The inclusion of the duct burner allows for regulation of the HRSG temperature to power a steam turbine. See para. [0025].  
It would have been obvious to an ordinary skilled worker to provide the excess fuel generated by Mui, in view of Fronk, to electrical generation as taught by Hermann and to provide that excess fuel to both the combustor of the Brayton cycle and a Rankine cycle that increases power generation efficiency in order to regulate the temperature of the HRSG. Id. The combination would thus result in the solid recovered fuel is supplied in an amount necessary to produce more synthesis gas than necessary for feeding said at least one engine, see Mui with the inclusion of an optional tank, and in that the fluctuations in volume of clean synthesis gas generated are regulated by producing, from the synthesis gas not injected into the at least one engine, steam to feed at least one steam turbine, see duct burner of Thacker. 
Regarding claim 7, Mui, in view of Fronk, Hermann and Thacker, discloses at least one combustion chamber, see Thacker element 103, is fed with the surplus of said clean synthesis gas, see Hermann teaching excess gas may be provided to power generation, not injected into the at least one gas engine, the fumes derived from the combustion of said clean synthesis gas being sent to a water fed heat recovery unit 104 which performs the heating of said water by recovering the heat from said fumes to produce steam. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui, in view of Fronk, applied to claim 1 above, and further in view of Capote et al. US 2007/0199485, Dettling et al. 4,649,703 and Thacker.
Regarding claim 8, Mui, in view of Fronk, discloses all elements except for the soot is recovered to be burnt in at least one combustion chamber, the fumes derived from the combustion of said soot being sent to a water-fed heat-recovery which performs the heating of said water by recovering the heat from said fumes to produce steam and to feed with said steam at least one steam turbine. 
Thacker teaches a parallel burner 103 with a gas turbine 100 in an HSRG 104 with a steam turbine, see para. [0025]. The obviousness of the combination is discussed in claim 6 above. 
Capote teaches the use of a bag filter 140 to catch particulate matter after the gasifier. See para. [0033]. Capote teaches the filter is provided to remove particulate matter from the syngas stream. See para. [0035]. 
It would have been obvious to provide a bag filter to the apparatus of Mui, in view of Thacker, in order to remove particulate matter from the syngas stream. Id. 
Dettling teaches that captured soot is burned within an incinerator and it is known to provide the soot to an engine for burning. See col. 3, lines 1-5. 
It would have been obvious to an ordinary skilled worker to provide the soot captured to the supplemental burner of Mui, in view of Thacker and Capote, as taught by Dettling, in order to incinerate the soot without producing harmful emissions. See Dettling, col. 2, lines 55-end. The resulting structure results in the combustion of soot in a combustor 103, see Thacker, the fumes derived from the combustion of the soot sent to a water fed HRSG 104 which performs the heating of the water by recovering the heat from the fumes to produce steam and to feed the steam to at least one steam turbine. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui, in view of Fronk, Capote, Dettling and Thacker, applied to claim 8 above, and further in view of Pearson US 2007/0010589.
Regarding claim 9, Mui, in view of Fronk, Capote, Dettling, and Thacker, discloses all elements except for an extraction means and the transporting of the soot. 
Pearson teaches the soot from a bag filter can be extracted by an extraction means and the soot is transported in a leaktight and non-oxidizing medium to the at least one combustion chamber. Person teaches the extraction means is a screw conveyor 72 that feeds the soot to a pipe with flue gas, i.e. the leak tight/non-oxidizing medium 56 that feeds the soot to a destination 82. See para. [0022]. 
It would have been obvious to an ordinary skilled worker to provide a convey the soot in the apparatus of Mui, in view of Fronk, Capote, Dettling, and Tacker, with a conveyer and pipe as taught by Pearson, in order to provide a means to transfer the soot. Id. 

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui in view of Hong, Hermann, Thacker, Capote et al. US 2007/0199485.
Regarding to claim 10, referring to claim 1, Mui discloses a gasification reactor as claimed, a unit for purifying the raw synthesis gas from the gasification reaction including all structure claimed, i.e. the plasma torch, a filtration unit, a washing cooling device, and at least one engine. Mui doesn’t disclose a water fed heat recovery boiler to recover heat from the synthesis gas, a combustion boiler, and a steam turbine. While Mui does teach a filtration unit, Mui does not expressly teach a bag filter. 
Hong teaches a synthesis gas HRSG as discussed in claim 2 above, where the obviousness of the combination is discussed in claim 2. 
Herman and Thacker teach the use of a combustion boiler as claimed as discussed in claim 7 above.
Capote teaches a bag filters 140 downstream of the syngas heat recovery boiler to remove particulates within the syngas. See para. [0035]. 
It would have been obvious to an ordinary skilled worker to include a filter in the apparatus of Mui, in view of Hong, Hermann and Thacker, as taught by Capote, in order to remove particulates from the syngas. Id. The rationales from the rejections above are incorporated herein. 
Regarding claim 11, referring to claim 7 above, Mui, in view of Hong, Hermann, Thacker, and Capote discloses all elements, where Thacker shows the at least one gas engine and said boiler are placed in parallel so that the synthesis gas not sent to the at least one gas engine is sent to the boiler. See Thacker, fig. 1 elements 100 and 103 are in parallel. 

  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui, in view of Hong, Hermann, Thacker, Capote, applied to claim 10 above, and further in view of Pearson.
Regarding claim 12, referring to claim 10 above, Mui, in view of Hong, Hermann, Thacker, Capote, discloses all elements including the extraction of soot and combustion of the soot in an HRSG boiler. See claim 8 above. 
Pearson teaches the extraction of soot via an extraction means and the transportation of the soot via a leaktight medium as discussed in claim 9 above. The obviousness of the combination is taught in claim 9 above. 

  Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mui, in view of Hong, Hermann, Thacker, Capote, Pearson applied to claim 12 above, and further in view of Shimoda US 4,465,000.
Regarding claim 13, Mui, in view of Hong, Hermann, Thacker, Capote, Pearson, discloses all elements except that the combustion boiler includes at least one cyclone chamber to receive soot. 
Shimoda teaches a cyclone boiler including at least one cyclone chamber 30 to receive solid fuel. See col. 2, lines 64-end. 
It would have been obvious to an ordinary skilled worker to provide a cyclone chamber to the combustion boiler of Mui, in view of Hong, Hermann, Thacker, Capote, Pearson, as taught by Shimoda, in order to efficiently burn the solid fuel, i.e. soot. 

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive, in part, and moot, in part.
The Applicant argues that the prior art does not teach the SRF is free of any fermentable matter. The Examiner concurs that Mui does not teach a non-fermentable  but rather the use of biomass, such as wood. Fronk teaches that different solid wastes have different energy contents and that is desirable to burn different types of solid wastes, among which included are biowaste, electronic wastes, hazardous wastes, etc. Thus, though Mui teaches an SRF comprising biomass/waste, Fronk teaches that a wider range of solid waste mass may be burned and provide different energy value. Futhermore, the Examiner notes that claim 10 does not require the non-fermentable solid waste fuel. 
The Applicant argues that Mui does not disclose the purifying the raw synthesis gas to generate a synthesis gas whose reduced concentration of tars determines a dew point of said tars of less than or equal to 20 degrees C… the outlet of said reaction zone being greater than or equal to 1100 degrees C. Notably the Applicant states that “the outlet temperature from the thermal cracking stage is expected to be far less than 1100 degrees C” but that claim 1 calls for, the temperature of the gas at the outlet of the thermal cracker is less than 1100 degrees C.” The claim calls for temperatures to be greater than or equal to 1100 degrees C. The Examiner further notes that the Applicant asserts that the temperature of the thermal cracker is expected to be far less than the recited temperature without evidentiary support. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). The Examiner also notes that the claims state the temperature at the outlet of the reaction zone, not the outlet of the thermal cracker, as argued for by the Applicant. If the temperature of the thermal cracker reaches 1105 degrees C, the temperature should be present at or near the outlet of the reaction zone where the highest temperature should be reached. 
Next the Applicant argues that Mui does not disclose that the thermal cracking results in a reduced concentration of tars such that the dew point of tars is less than or equal to 20 degrees C. However, as noted by the Applicant, the reduced concentration of tars is dependent on the SRF feedstock and a result of the thermal cracking temperatures. As noted above, Mui does disclose the thermal cracking to occur at the claimed temperature. While the Applicant has amended the claims to clarify that the SRF feedstock is free of fermentable matter, Fronk is relied upon to show that the gap between Mui and the claimed SRF feedstock is obvious. Therefore, because the prior art has the claimed SRF feedstock and the claimed thermal cracking temperature, the reduced concentration of tars would be a characteristic of the same purification process of the same fuel. Therefore the Applicant’s arguments are found unconvincing. The Examiner further notes that, arguendo, the Applicant’s arguments were found convincing, the argued for limitations are notably absent from the apparatus claim 10 and would not be allowable otherwise. Additionally, it is noted that Fronk discloses a gasifier for low tar syngas, which would further reduce the concentration of the tars of any particular SRF feedstock, where in combination with the thermal cracker, the claimed characteristic of the fuel, on the preponderance of evidence, would likely result. 
Regarding the Applicant’s arguments to claim 10, the Examiner notes that claim 10 is not rejected under Mui. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741